DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 1-6, 14-19, 21, 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/2021.
 	Applicant’s election without traverse of Species II (claims 7-13 and 22) in the reply filed on 01/07/2021 is acknowledged.

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 7-12, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. US Pub 2012/0133330 (hereinafter Kamata) in view of Choi (US Pub 2012/0086399).
 	Regarding claim 7, Kamata discloses a battery management system comprising: 
 	a plurality of balancing resistors (fig. 1, elements R1 to R12) respectively forming balancing discharging paths of cells (¶ 0015) connected in series to each other (see fig. 1 and ¶ 0041);  
 	10a plurality of balancing switches (fig. 1, elements T1 to T12) respectively connected between the cells and the balancing resistors for controlling a cell-balancing of each of the cells (¶ 0022, 0029); 
 	a voltage-detecting circuit for detecting cell voltages of the cells (¶ 0024); and 
it would have been obvious to one skilled in the art to understand that the battery capacity is proportional to the corresponding battery/cell power) based on the cell voltages (Power = voltage*current), for obtaining duty cycles of the plurality of balancing switches (¶ 0036; the duty control unit Mc of the microcomputer M computes the duty ratio Dy based on  the following equation including the discharge predetermined electric power W1; Dy=(W1/W2)X100) according 15to the balancing capacities (Amp*Hour = Power/Voltage*Hour; according to  the discharge-needed cell discharge electric power W2), and for scaling the duty cycles of the plurality of balancing switches according to a power consumption upper limit (W2) corresponding to a balancing discharging of the cells (¶ 0029, 0036; the duty control unit Mc performs a duty control of the switching element of the bypass circuit connected to the discharge-needed cell with the computed duty ratio Dy).
 	Kamata does not expressly disclose a battery controller is capable of acquiring balancing capacities of the cells.
 	However, Choi discloses a battery pack includes a capacity measuring unit configured to measure charge capacities of the battery cells in ¶ 0010.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kamata to incorporate with the teaching of Choi by having the capacity measuring unit in the system, because it would be advantageous to determine the state of health of the battery and when to replace the battery.
 	Regarding claim 8, Kamata further discloses wherein the battery 20controller is configured to calculate a total power consumption by summing the balancing capacities ¶ 0035; …the discharge-needed cell discharge electric power W2 exceeded the discharge predetermined electric power W1).
 	Regarding claim 9, Kamata further discloses wherein the battery controller sets a ratio of respective duty cycles of the balancing switches based on a ratio of respective balancing capacities of the cells (¶ 0035-0036; Dy=(W1/W2)X100).
Regarding claim 10, Kamata further discloses wherein the battery controller is configured to calculate a current scale factor based on a ratio of a current upper limit on a substrate on which the balancing resistors are mounted to a sum of 5average balancing currents flowing in each of the balancing discharging paths, and is configured to scale the duty cycles of the balancing switches by using the current scale factor (¶ 0035-0036; Dy=(W1/W2)X100; W2 = V*I=(I^2)*R).

    PNG
    media_image1.png
    876
    1260
    media_image1.png
    Greyscale

Regarding claim 11, Kamata further discloses wherein the battery 10controller is configured to scale the duty cycles of the balancing switches according to a current upper limit allowable to a single balancing discharging path (¶ 0035-0036; Dy=(W1/W2)X100; W2 = V*I=(I^2)*R).
Regarding claim 12, Kamata further discloses wherein the battery controller is configured to calculate a current scale factor of each of the balancing 15switches based on a ratio of a current upper limit to an average balancing current flowing in each of the balancing discharging paths, and is configured to scale the duty cycles of the balancing switches by using the current scale factor (¶ 0035-0036; Dy=(W1/W2)X100; W2 = V*I=(I^2)*R).
	Regarding claim 20, Kamata discloses a cell-balancing method of a battery pack comprising a plurality of cells connected in series to each other (see fig. 1, ¶ 0015, 0041), the method comprising: 
 	detecting cell voltages of the cells (fig. 1, element C1- C12); 
 	acquiring balancing power of the cells (it would have been obvious to one skilled in the art to understand that the battery capacity is proportional to the corresponding battery/cell power) based on the cell voltages (Power = voltage*current);  
 	10acquiring duty cycles of a plurality of balancing switches for controlling a balancing discharging of the cells (¶ 0036; the duty control unit Mc of the microcomputer M computes the duty ratio Dy based on  the following equation including the discharge predetermined electric power W1; Dy=(W1/W2)X100) based on one or more respective ratios of the balancing capacities of the cells (based 
 	controlling the balancing switches based on the duty cycles (¶ 0029, 0036; the duty control unit Mc performs a duty control of the switching element of the bypass circuit connected to the discharge-needed cell with the computed duty ratio Dy).
 	Kamata does not expressly disclose a battery controller is capable of acquiring balancing capacities of the cells.
 	However, Choi discloses a battery pack includes a capacity measuring unit configured to measure charge capacities of the battery cells in ¶ 0010.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kamata to incorporate with the teaching of Choi by having the capacity measuring unit in the system, because it would be advantageous to determine the state of health of the battery and when to replace the battery.
 	Regarding claim 22, Kamata discloses the cell-balancing method further comprising scaling the 20duty cycles of the balancing switches according to a power consumption upper limit of a balancing discharging of the cells (¶ 0029, 0036; the duty control unit Mc performs a duty control of the switching element of the bypass circuit connected to the discharge-needed cell with the computed duty ratio Dy).


Allowable Subject Matter
  	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/15/2021